                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 STEPHEN M. HARMER                                 CIVIL ACTION

                      v.                           N0.18-175

 MARK CAPOZZA, et al.



                                            ORDER

       AND NOW, this 29 th day of August 2019, upon careful and independent consideration of

the Petition for a writ of habeas corpus (ECF Doc. No. 1), Petitioner's first supplemental habeas

Petition (ECF Doc. No. 5), Petitioner's second supplemental habeas Petition (ECF Doc. No. 9),

Response (ECF Doc. No. 15), Petitioner's Reply (ECF Doc. No. 16), United States Magistrate

Judge Timothy R. Rice's July 12, 2019 Report and Recommendation (ECF Doc. No. 40),

Petitioner's Objections (ECF Doc. No. 43), Opposition (ECF Doc. No. 45), Petitioner's Reply

(ECF Doc. No. 46), and for reasons in the accompanying Memorandum, it is ORDERED:

       1.      Judge Rice's July 12, 2019 Report and Recommendation (ECF Doc. No. 40) is

APPROVED in part;

       2.      We overrule Petitioner's Objections (ECF Doc. No. 43) in part and grant the

Objections in part but find the granted Objections do not warrant granting the Petition;

       3.      We DENY and DISMISS the Petition for a writ of habeas corpus (ECF Doc. No.

1) and first and second supplemental Petitions (ECF Doc. Nos. 5, 9) with prejudice;

       4.     We issue a certificate of appealability as to Petitioner's claim of his trial counsel's

inherent conflict automatically requiring a finding of ineffective assistance under the Sixth
Amendment based on an undisclosed successive representation of a co-defendant in the same

criminal case; 1 and,

          5.      The Clerk of Court shall CLOSE this case.




1
    See 28 U.S.C. § 2253(c)(2),(3).
                                                2
